Citation Nr: 0419641	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-11 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date prior to July 30, 1998, for 
the award of a 10 percent disability rating for 
chondromalacia patella of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to April 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO increased the rating for the left knee 
disability from zero to 10 percent, effective July 30, 1998.  
The veteran perfected an appeal of the effective date 
assigned for the 10 percent rating.

The Board notes that the procedural history of this case is 
somewhat complicated, and that multiple prior decisions have 
a bearing on the Board's disposition of the current appeal.  
The Board will, therefore, discuss that history as it 
pertains to the current appeal.

The veteran claimed entitlement to compensation benefits for 
a bilateral knee disability shortly following his separation 
from service.  In July and November 1984 rating decisions the 
RO established service connection for chondromalacia of the 
right knee, rated as 10 percent disabling, and chondromalacia 
of the left knee, rated as non-compensable.  The bilateral 
knee disability was then evaluated under Diagnostic Code 5257 
for other knee disability.  See 38 C.F.R. § 4.71a (1984).  In 
a February 1985 rating decision the RO combined the bilateral 
knees into a single disability and increased the rating from 
10 percent (which had been assigned for the right knee) to 
20 percent.  The disabilities were combined, and the 
20 percent rating awarded, because the bilateral knee 
disability was then evaluated as osteomalacia under 
Diagnostic Code 5014.  Osteomalacia is rated as degenerative 
arthritis under Diagnostic Code 5003, which provides a 
20 percent rating for evidence of disability in two or more 
major joints.  38 C.F.R. § 4.71a (1984).

The 20 percent rating remained in effect until June 1, 1986.  
In a June 1986 rating decision the RO separated the bilateral 
knee disability into separate grants, assigned a 10 percent 
rating for the right knee disability, and assigned a non-
compensable rating for the left knee disability, effective 
June 1, 1986.  The veteran appealed the rating reduction.  In 
a March 1987 decision the Board denied entitlement to a 
disability rating in excess of 10 percent for the right knee 
disability, and a compensable rating for the left knee 
disability.  The veteran was notified of the Board's March 
1987 decision, and that decision is final.  38 U.S.C. 
§ 4004(b) (1982); 38 C.F.R. § 19.104 (1986).

The veteran claimed entitlement to an increased rating for 
the bilateral knee disability in May 1987, and in a May 1987 
rating decision the RO denied entitlement to higher ratings.  
The veteran was notified of that decision and did not appeal, 
and the May 1987 decision is final.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. § 19.129 (1986).

In July 1987 and July 1992 the veteran claimed entitlement to 
an increased rating for his right knee disability, which the 
RO denied in September 1987 and January 1993, respectively.  
The veteran was notified of the September 1987 and January 
1993 decisions and did not appeal, and those decisions are 
final.  38 U.S.C. § 4005(c) (1982); 38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 19.129 (1987); 38 C.F.R. § 20.1103 
(1992).

The RO provided the veteran a VA medical examination on 
January 20, 1994.  Based on the results of that examination, 
in a February 1994 rating decision the RO again combined the 
bilateral knee disabilities and redefined the service-
connected disorder as osteoarthritis and chondromalacia of 
the bilateral knees.  The RO also increased the rating for 
the bilateral knee disability to 20 percent (10 percent was 
previously assigned for the right knee), effective January 
20, 1994.  The veteran was notified of the February 1994 
decision and did not appeal, and that decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1993).

The veteran apparently claimed entitlement to an increased 
rating for the bilateral knee disability on July 30, 1998.  
Although that claim cannot be located in the claims file, 
multiple documents completed by the RO refer to such a claim 
having been filed, and for the purpose of analysis the Board 
will assume that the veteran did, in fact, claim entitlement 
to an increased rating on that date.  The RO provided the 
veteran an additional VA examination in September 1998.  
Based on the results of that examination, in a November 1998 
rating decision the RO again separated the bilateral knee 
disability, continued a 20 percent rating for the right knee 
disability, and assigned a separate 10 percent rating for the 
left knee disability, effective July 30, 1998.  The veteran 
submitted a notice of disagreement with the effective date 
assigned for the 10 percent rating, but the RO failed to 
issue a statement of the case following receipt of the notice 
of disagreement.  In his notice of disagreement the veteran 
asserted that he was entitled to an effective date of June 1, 
1986, for the assignment of the 10 percent rating for the 
left knee disability.

Subsequent to the November 1998 rating action, the veteran's 
representative submitted a document to the RO in which he 
asserted that the June 1986 reduction in the disability 
rating for the knees from 20 to 10 percent was improper, and 
that the veteran was entitled to a 20 percent rating from 
June 1, 1986, to January 20, 1994.  The RO denied that claim 
in September 2000, and the veteran appealed that issue to the 
Board.  The representative also moved the Board to revise its 
March 1987 decision denying entitlement to a disability 
rating in excess of 10 percent on the basis of clear and 
unmistakable error.  See 38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. § 20.1400 et. seq. (2003).

The issue of the veteran's entitlement to a 20 percent rating 
for the bilateral knee disability from June 1, 1986, to 
January 20, 1994, was previously before the Board.  In a 
March 2002 decision the Board determined that the veteran was 
not, as a matter of law, entitled to a rating in excess of 
10 percent for the bilateral knee disability during that time 
period.  In a concurrent decision the Board also determined 
that the March 1987 Board decision was not clearly and 
unmistakably erroneous in denying entitlement to a rating in 
excess of 10 percent.

In the March 2002 decision on the appeal of the RO's 
September 2000 rating decision, the Board remanded to the RO 
the issue of the veteran's appeal of the November 1998 rating 
decision for the issuance of a statement of the case.  The RO 
provided the statement of the case to the veteran in July 
2002, and he timely submitted a substantive appeal.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2003).  
As found by the Board in the March 2002 remand, the issue of 
the veteran's entitlement to a disability rating in excess of 
10 percent for the bilateral knee disability from June 1, 
1986, to January 20, 1994, including the assignment of a 
separate 10 percent rating for the left knee disability, has 
already been adjudicated by the Board.  Although the 
veteran's representative has characterized the issue on 
appeal as entitlement to an effective date of June 1, 1986, 
for the assignment of the 10 percent rating for the left knee 
disability, because the Board has already decided that issue 
it cannot, in the absence of a successful motion for 
reconsideration, be further considered.

The Board has not yet, however, addressed the issue of 
entitlement to an effective date subsequent to January 20, 
1994, for the assignment of the 10 percent rating for the 
left knee disability.  Because the veteran claimed 
entitlement to an increased rating on July 30, 1998, he is 
potentially entitled to an effective date in July 1997 for 
the assignment of the 10 percent rating.  38 C.F.R. 
§ 3.400(o) (2003).  The Board finds, however, that additional 
development of this issue is required, and it is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and still pending before VA on that date.  See 
VAOPGCPREC 7-03.  Because the veteran's appeal of the 
effective date was pending at the RO in November 2000, the 
provisions of the VCAA are applicable to his appeal.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") emphasized that adequate notice 
requires a claimant to be informed of what he must show to 
prevail in a claim, what information and evidence he is 
responsible for providing, and what evidence VA will secure.  
The RO has not provided any notice to the veteran informing 
him of the evidence required to substantiate his appeal for 
an earlier effective date, or the relative responsibilities 
of the veteran and VA in developing that evidence.  

The Board is aware of the holding of VA's General Counsel 
that a VCAA notice is not required if the issue on appeal 
initially arose in a notice of disagreement, as it did in 
this case.  See VAOPGCPREC 8-03.  That exception applies, 
however, only if the veteran was provided a VCAA notice in 
conjunction with the claim that resulted in the rating 
decision being appealed.  Because the veteran's claim for an 
increased rating was submitted and adjudicated prior to the 
enactment of the VCAA, he was not provided a VCAA notice in 
conjunction with his July 1998 claim.  The Board finds, 
therefore, that remand of the case is required.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a left knee 
disability since June 1997.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  If the RO is not able 
to obtain any identified records, the 
claims file should be documented to that 
effect and the veteran so notified.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to an effective date for the 
assignment of the 10 percent rating for 
the left knee disability from January 20, 
1994, to July 30, 1998.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


